Citation Nr: 0031158	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-04 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating determination of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran's bilateral foot disability is rated under the 
provisions of Diagnostic Code 5276, pertaining to pes planus.  
Under that code, the rating schedule provides a 10 percent 
rating for moderate bilateral or unilateral pes planus 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of feet; a 20 percent rating for severe 
unilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.

A 30 percent rating is provided for severe bilateral pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities; a 30 percent evaluation is also 
provided for pronounced unilateral pes planus; manifested by 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances; and a 50 percent rating is warranted for 
pronounced bilateral pes planus; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

In addition to flat feet, or pes planus, the veteran has 
several coexisting disabilities that have been reported to 
cause disability in the feet.  Recent examinations have not 
clearly distinguished the symptoms attributable to his 
service connected disability from those attributable to other 
conditions.  Recent examinations have also not reported the 
presence or absence of the symptomatology necessary under 
Diagnostic Code 5276.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (1996); see 38 C.F.R. § 19.9 (1996).  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993)

Accordingly, this case is remanded for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
flat feet, or pes planus, since October 
1999.  After securing the necessary 
release(s), the RO should obtain copies 
of all records not already contained in 
the claims folder, to include any 
identified VA clinic or medical center.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

2.  The RO should afford the veteran an 
appropriate examination to evaluate the 
veteran's flat feet, or pes planus, and 
answer the following questions:

Does the service-connected pes planus 
result in marked deformity, pain on 
manipulation, and use accentuated, 
indications of swelling on use or 
characteristic callosities?

Is the service connected pes planus 
manifested by marked pronation, 
extreme tenderness of the plantar 
surface of the feet, marked inward 
displacement, and severe spasm of the 
tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances?

Is the service-connected pes planus 
manifested by weakened movement, 
excess fatigability, or 
incoordination?  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if 
feasible, be expressed in terms of the 
degree of additional range-of-motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination.

Before answering the preceding questions, 
the examiner should review the claims 
folder.

3.  After ensuring that the above 
development has been completed to the 
extent possible and undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the issue of entitlement to an increased 
rating for flat feet.  If the benefit 
sought continues to be denied the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 3 -


- 3 -


